--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDED AND RESTATED ADVISORY AGREEMENT


AMONG


MVP REIT II, INC.,


MVP REIT II OPERATING PARTNERSHIP, LP,


AND


MVP REALTY ADVISORS, LLC



--------------------------------------------------------------------------------



TABLE OF CONTENTS

1.
DEFINITIONS

2.
APPOINTMENT

3.
DUTIES OF THE ADVISOR

4.
AUTHORITY OF ADVISOR

5.
BANK ACCOUNTS

6.
RECORDS; ACCESS

7.
LIMITATIONS ON ACTIVITIES

8.
RELATIONSHIP WITH DIRECTORS

9.
FEES

10.
EXPENSES

11.
OTHER SERVICES

12.
REIMBURSEMENT TO THE ADVISOR

13.
RELATIONSHIP OF THE PARTIES

14.
OTHER ACTIVITIES OF THE ADVISOR

15.
TERM OF AGREEMENT

16.
TERMINATION BY THE PARTIES

17.
ASSIGNMENT TO AN AFFILIATE

18.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

19.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

20.
INDEMNIFICATION BY ADVISOR

21.
EXCLUSION OF CERTAIN TRANSACTIONS

22.
NON-SOLICITATION

23.
THE MVP NAME

24.
NOTICES

25.
MODIFICATION

26.
SEVERABILITY

27.
CONSTRUCTION

28.
ENTIRE AGREEMENT

29.
INDULGENCES, NOT WAIVERS

30.
GENDER

31.
TITLES NOT TO AFFECT INTERPRETATION

32.
EFFECTIVENESS OF AGREEMENT.

33.
EXECUTION IN COUNTERPARTS





SECOND AMENDED AND RESTATED ADVISORY AGREEMENT
THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of May 26, 2017
(this "Agreement"), is entered into by and among MVP REIT II, Inc., a Maryland
corporation (the "Company"), MVP REIT II Operating Partnership, LP, a Delaware
limited partnership (the "Operating Partnership"), and MVP Realty Advisors, LLC,
a Delaware limited liability company (the "Advisor," and together with the
Company and the Operating Partnership, the "Parties").  This Agreement amends
and restates in its entirety the Amended and Restated Advisory Agreement dated
October 5, 2015 entered into by and among the parties hereto (the "Original
Agreement").  Capitalized terms used herein shall have the meanings ascribed to
them in Section 1 below.
WITNESSETH
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;
WHEREAS, the Company is the general partner of the Operating Partnership and
intends to conduct all of its business and make all investments through the
Operating Partnership;
WHEREAS, the Company and the Advisor (which is a party thereto only for purposes
of Section 4.21, Section 4.22(b), Section 5.21, Section 5.23(b) and Section 6.4
therein) are parties to that certain Agreement and Plan of Merger dated as of
the date hereof (as the same may be amended from time to time, the "Merger
Agreement"), by and among the Company, the Advisor (only for the purposes of the
sections referenced above), MVP Merger Sub, LLC, a Delaware limited liability
company ("Merger Sub"), and MVP REIT, Inc., a Maryland corporation ("REIT I");
WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions therein, upon the time that the Merger (defined below) becomes
effective (the "Merger Effective Time"), REIT I will be merged with and into
Merger Sub, with Merger Sub being the surviving entity and a wholly owned
subsidiary of the Company (the "Merger");
WHEREAS, pursuant to the terms of the Merger Agreement, the Parties desire to
amend and restate the Original Agreement pursuant to the terms hereof;
WHEREAS, this Agreement will become effective in accordance with Section 32
hereof;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board, all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto, intending to be legally
bound, hereby agree as follows:
1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
"Acquisition Expenses" means any and all expenses incurred by the Company, the
Operating Partnership, the Advisor or any Affiliate in connection with the
selection, evaluation acquisition and development of any Asset, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, title insurance premiums
and miscellaneous expenses related to the selection and acquisition of Assets,
whether or not acquired.
"Acquisition Fee" means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with the purchase, development or construction of a Property or the
origination of or investment in Assets, including, without limitation, real
estate commissions, selection fees, Development Fees and Construction Fees
(except as provided in the following sentence), nonrecurring management fees,
consulting fees, loan fees, points or any other fees of a similar nature. 
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Advisor in connection with the actual development and
construction of a project.
"Advisor" means MVP Realty Advisors, LLC, a Delaware limited liability company,
any successor advisor to the Company or any Person to which MVP Realty Advisors,
LLC or any successor advisor subcontracts substantially all of its functions.
"Affiliate" or "Affiliated" means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
ten percent or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.  For the purposes of this Agreement, the Advisor
shall not be deemed to be an Affiliate of the Company, and vice versa.
"AFFO" means net income attributable to the holders of Common Stock calculated
in accordance with GAAP plus real estate depreciation expense, minus (i)
straight line rent, (ii)  recurring capital expenditures on all real estate
assets owned and (iii) gains from the sale of real estate by the Company or any
subsidiary, including the Operating Partnership; and making such other
adjustments, including, without limitation, adjustments for acquisition costs
and other non-recurring items, as approved in good faith by the Board of
Directors, including a majority of the Independent Directors after discussion
with the Advisor.

--------------------------------------------------------------------------------





"Agreement" has the meaning set forth in the preamble of this Agreement.
"Appraised Value" means a valuation according to an appraisal made by an
Independent Appraiser.
"Asset" or "Assets" means any Property, mortgage, or other investment owned by
the Company, directly or indirectly through one or more of its Affiliates, and
any other investment made by the Company, directly or indirectly through one or
more of its Affiliates.
"Asset Management Fee" means the fee payable to the Advisor pursuant to Section
9(d).
"Asset Management Fee Cap" has the meaning set forth in Section 9(d).
"Average Invested Assets" means, for a specified period, the average of the
aggregate book value of the Assets in which the Company invests, whether
directly or indirectly, before deducting depreciation, bad debts or other
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.
"Board" or "Board of Directors" means the Board of Directors of the Company.
"Bylaws" means the Bylaws of the Company, as amended from time to time.
"Cause" means, with respect to the termination of this Agreement, fraud,
criminal conduct, misconduct or negligent breach of fiduciary duty by the
Advisor or a material breach of this Agreement by the Advisor.
"Change of Control" means any (i) event (including, without limitation, issue,
transfer or other disposition of Shares, merger, share exchange or
consolidation) after which any "person" (as that term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the "beneficial owner" (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing greater than 50% of the combined voting power of the
Company's then outstanding securities, respectively; provided, that, a Change of
Control shall not be deemed to occur as a result of any widely distributed
public offering of shares of Common Stock or (ii) direct or indirect sale,
transfer, conveyance or other disposition (other than pursuant to clause (i)),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company, taken as a whole, to any "person" (as that
term is used in Sections 13(d) and 14(d) of the Exchange Act).
"Charter" means the Articles of Incorporation of the Company, as amended from
time to time.
"Code" means the Internal Revenue Code of 1986, as amended, or any successor
statute.
"Common Stock" means the common stock, $0.0001 par value per share, of the
Company.
"Company" has the meaning set forth in the preamble of this Agreement.

--------------------------------------------------------------------------------





"Construction Fee" means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or provide repairs or rehabilitations and/or upgrades on a
Property.
"Development Fee" means a fee for the packaging of a Property, including the
negotiation and approval of plans, and any assistance in obtaining zoning and
necessary variances and financing for a specific Property, either initially or
at a later date.
"Director" means a director of the Company.
"Distributions" means any distributions (as such term is defined in Section
2-301 of the Maryland General Corporation Law) by the Company to owners of
Shares, including distributions that may constitute a return of capital for
federal income tax purposes.
"Effective Date" means the commencement date of the Initial Public Offering.
"Excess Amount" has the meaning set forth in Section 12.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Expense Year" has the meaning set forth in Section 12.
"FINRA" means the Financial Industry Regulatory Authority.
"GAAP" means generally accepted accounting principles as in effect in the United
States of America from time to time.
"Good Reason" means, with respect to the termination of this Agreement, (i) any
failure to obtain a satisfactory agreement from any successor to the Company or
the Operating Partnership to assume and agree to perform the Company's or the
Operating Partnership's obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.
"Gross Proceeds" means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses.  For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Selling Agent (where net proceeds to the
Company are not reduced) shall be deemed to be the full amount of the offering
price per Share pursuant to the Prospectus for such Offering without reduction.
"Indemnitee" has the meaning set forth in Section 19.

--------------------------------------------------------------------------------





"Independent Appraiser" means a Person with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of Real Property and/or other Assets of the type held by the Company. 
Membership in a nationally recognized appraisal society such as the American
Institute of Real Estate Appraisers or the Society of Real Estate Appraisers
shall be conclusive evidence of being engaged to a substantial extent in the
business of rendering opinions regarding the value of Real Property.
"Independent Director" means a Director who is not on the date of determination,
and within the last two years from the date of determination has not been,
directly or indirectly associated with the Sponsor or the Advisor by virtue of
(i) ownership of an interest in the Sponsor, the Advisor or any of their
Affiliates, other than the Company or any other Affiliate with securities
registered under the Exchange Act, (ii) employment by the Sponsor, the Advisor
or any of their Affiliates, (iii) service as an officer or director of the
Sponsor, the Advisor or any of their Affiliates, (iv) performance of services,
other than as a Director for the Company, (v) service as a director or trustee
of more than three REITs organized by the Sponsor or advised by the Advisor or
(vi) maintenance of a material business or professional relationship with the
Sponsor, the Advisor or any of their Affiliates.  A business or professional
relationship is considered "material" per se if the aggregate gross income
derived by the Director from the Sponsor, the Advisor and their Affiliates
exceeds five percent of either the Director's annual gross income during either
of the last two years or the Director's net worth on a fair market value basis. 
An indirect association with the Sponsor or the Advisor shall include
circumstances in which a Director's spouse, parent, child, sibling, mother- or
father-in-law, son- or daughter-in-law or brother- or sister-in-law is or has
been associated with the Sponsor, the Advisor, any of their Affiliates or the
Company.
"Initial Public Offering" means the first Offering pursuant to an effective
registration statement filed under the Securities Act.
"Invested Capital" means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price at the time of such
purchase, reduced by the portion of any Distribution that is attributable to Net
Sales Proceeds and by any amounts paid by the Company to repurchase Shares
pursuant to the Company's plan for the repurchase of Shares.
"Joint Ventures" means those joint venture or partnership arrangements in which
the Company or any of its subsidiaries is a co-venturer or general partner
established to acquire or hold Assets.
"Listing" means the listing of the shares of Common Stock on a national
securities exchange.
"Loan" means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.

--------------------------------------------------------------------------------





"Market Value" means the market value of the outstanding Shares upon Listing,
measured by taking the average closing price for a single Share over a period of
30 consecutive trading days, with such period beginning 180 days after Listing,
multiplying that number by the number of Shares outstanding on the date of
measurement.
"Merger" has the meaning set forth in the preamble of this Agreement.
"Merger Agreement" has the meaning set forth in the preamble of this Agreement.
"Merger Effective Time" has the meaning set forth in the preamble of this
Agreement.
"Merger Sub" has the meaning set forth in the preamble of this Agreement.
"Minimum Offering Amount" means that the Company receives and accepts a minimum
offering amount of $2,000,000 (including Shares purchased by the Company's
sponsor, its affiliates and the Company's officers and directors) in Gross
Proceeds pursuant to the Initial Public Offering.
"NASAA REIT Guidelines" means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association as in effect on the commencement date of the Initial Public
Offering, as may be modified from time to time.
"NAV Valuation Date" means the first date on which the Company determines its
net asset value, not later than 150 days following the second anniversary of the
date that the Company satisfies the minimum offering requirement.
"Net Income" means for any period, the Company's total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Assets.
"Net Sales Proceeds" means in the case of a transaction described in clause
(i)(A) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the Company, including
all real estate commissions, closing costs and legal fees and expenses.  In the
case of a transaction described in clause (i)(B) of the definition of Sale, Net
Sales Proceeds means the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the Company, including any legal
fees and expenses and other selling expenses incurred in connection with such
transaction.  In the case of a transaction described in clause (i)(C) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction actually distributed to the Company or the Operating Partnership
from the Joint Venture less the amount of any selling expenses, including legal
fees and expenses incurred by or on behalf of the Company (other than those paid
by the Joint Venture).  In the case of a transaction or series of transactions
described in clause (i)(D) of the definition of Sale, Net Sales Proceeds means
the proceeds of any such transaction (including the aggregate of all payments
under a mortgage or in satisfaction thereof other than regularly scheduled
interest payments) less the amount of selling expenses incurred by or on behalf
of the Company, including all commissions, closing costs and legal fees and
expenses.  In the case of a transaction described in

--------------------------------------------------------------------------------





clause (i)(E) of the definition of Sale, Net Sales Proceeds means the proceeds
of any such transaction less the amount of selling expenses incurred by or on
behalf of the Company, including any legal fees and expenses and other selling
expenses incurred in connection with such transaction.  In the case of a
transaction described in clause (ii) of the definition of Sale, Net Sales
Proceeds means the proceeds of such transaction or series of transactions less
all amounts generated thereby which are reinvested in one or more Assets within
180 days thereafter and less the amount of any real estate commissions, closing
costs, legal fees and expenses and other selling expenses incurred by or
allocated to the Company or the Operating Partnership in connection with such
transaction or series of transactions.  Net Sales Proceeds shall also include
any amounts that the Company determines, in its discretion, to be economically
equivalent to proceeds of a Sale.  Net Sales Proceeds shall not include any
reserves established by the Company in its sole discretion.
"Offering" means any offering and sale of Shares.
"Operating Partnership" means MVP REIT II Operating Partnership, LP, a Delaware
limited partnership, through which the Company may own Assets.
"Operating Partnership Agreement" means the Limited Partnership Agreement of the
Operating Partnership.
"Organization and Offering Expenses" means any and all costs and expenses
incurred by the Advisor or its Affiliates on behalf of the Company in connection
with the formation of the Company and the qualification and registration of an
Offering, and the marketing and distribution of Shares, including, without
limitation, total underwriting and brokerage discounts and commissions
(including fees of the underwriters' attorneys), expenses for printing,
engraving and amending registration statements and private placement memoranda
or supplementing prospectuses and private placement memoranda, mailing and
distributing costs, salaries of employees while engaged in sales activity,
telephone and other telecommunications costs, all advertising and marketing
expenses (including the costs related to investor and broker-dealer sales
meetings), charges of transfer agents, registrars, trustees, escrow holders,
depositories and experts and fees, expenses and taxes related to the filing,
registration and qualification of the sale of the Shares under federal and state
laws, including taxes and fees and accountants' and attorneys' fees.
"Original Agreement" has the meaning set forth in the preamble of this
Agreement.
"Parties" has the meaning set forth in the preamble of this Agreement.
"Per Share Amount" has the meaning set forth in Section 9(d).
"Person" means an individual, corporation, partnership, estate, trust (including
a trust qualified under Sections 401(a) or 501(c)(17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity
and also includes a group as that term is used for purposes of Section 13(d)(3)
of the Exchange Act.

--------------------------------------------------------------------------------





"Property" or "Properties" means, as the context requires, any, or all,
respectively, of the Real Property acquired by the Company, directly or
indirectly through joint venture arrangements or other partnership or investment
interests.
"Property Manager" means an Affiliated entity that has been retained to perform
and carry out property-management services at one or more of the Properties.
"Prospectus" means the same as that term is defined in Section 2(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 255 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities to the
public.
"Real Property" means land, rights in land (including leasehold interests) and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.
"REIT" means a corporation, trust, association or other legal entity (other than
a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both as defined pursuant to Sections 856 through
860 of the Code and any successor or other provisions of the Code relating to
real estate investment trusts (including provisions as to the attribution of
ownership of beneficial interests therein) and the regulations promulgated
thereunder.
"REIT I" has the meaning set forth in the preamble of this Agreement.
"Sale" or "Sales" means (i) any transaction or series of transactions whereby:
(A) the Company or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Company or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, conveys or relinquishes its interest in any Asset or portion thereof
(including with respect to any mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this

--------------------------------------------------------------------------------





definition or any portion thereof, but (ii) not including any transaction or
series of transactions specified in clause (i) (A) through (E) above in which
the proceeds of such transaction or series of transactions are reinvested by the
Company in one or more Assets within 180 days thereafter.
"SEC" means the U.S. Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended.
"Selling Agents" means those broker-dealers that are members of the Financial
Industry Regulatory Authority, Inc., or that are exempt from broker-dealer
registration, and that, in either case, enter into selling agreements with the
Company to sell Shares.
"Selling Commissions" means any and all commissions payable to underwriters,
Selling Agents or other broker-dealers in connection with the sale of Shares.
"Shares" shares of stock of the Company of any class or series, including
without limitation, shares of Common Stock which have the right to vote in the
election of Directors of the Company, as well as convertible shares and shares
of preferred stock of the Company.
"Sponsor" means any Person directly or indirectly instrumental in organizing,
wholly or in part, the Company, who will control, manage or participate in the
management of the Company, and any Affiliate of any such Person.  "Sponsor" does
not include any Person whose only relationship with the Company is that of an
independent property manager and whose only compensation is as such, or wholly
independent third parties such as attorneys, accountants and underwriters whose
only compensation is for professional services.  A person may also be deemed a
Sponsor of the Company by:
(a) taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;
(b) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;
(c) having a substantial number of relationships and contacts with the Company;
(d) possessing significant rights to control Company properties;
(e) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the Company's industry; or
(f) providing goods or services to the Company on a basis which was not
negotiated at arm's length with the Company.
"Stockholder" means a holder of record of Shares as maintained in the books and
records of the Company or its transfer agent.

--------------------------------------------------------------------------------





"Stockholders' 6% Return" means an amount equal to an aggregated 6% cumulative,
non-compounded, annual return on Invested Capital.
"Subordinated Compensation" has the meaning set forth in Section 9(d).
"Termination Date" means the date of termination of this Agreement.
"Total Operating Expenses" means all costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or to corporate business, including advisory fees, but excluding
(i) the expenses of raising capital such as Organization and Offering Expenses,
legal, audit, accounting, underwriting, brokerage, listing, registration and
other fees, printing and other such expenses and taxes incurred in connection
with the issuance, distribution, transfer, registration and Listing of the
Shares, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) incentive fees paid in
compliance with the NASAA REIT Guidelines, (vi) Acquisition Fees and Acquisition
Expenses, (vii) real estate commissions on the Sale of Property, and (viii)
other fees and expenses connected with the acquisition, disposition, management
and ownership of real estate interests, mortgage loans or other property
(including the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).
"2%/25% Guidelines" has the meaning set forth in Section 12.
2. APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.
3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its best efforts to
present to the Company and the Operating Partnership potential investment
opportunities to provide a continuing and suitable investment program consistent
with the investment objectives and policies of the Company as determined and
adopted by the Board, and as amended from time to time with the approval of the
Stockholders.  In performance of this undertaking, subject to the supervision of
the Directors and consistent with the provisions of the Charter, the Bylaws and
the Operating Partnership Agreement, the Advisor shall, either directly or by
engaging an Affiliate:
(a) assist in the development of any Offering approved by the Board, including
the determination of the specific terms of the securities to be offered by the
Company, preparation of all offering and related documents and obtaining all
required regulatory approvals of such documents, coordination of the due
diligence process relating to selling agents and their review of any prospectus
and other offering and Company documents, approval of the Selling Agents and
negotiation of the related selling agreements, creation and implementation of
various technology and electronic communications related to any Offering, along
with the Selling Agent(s), the negotiation and coordination with the Company's
transfer agent of the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support functions
and all other services related to any Offering, other than services that (i) the
Company elects to perform directly or (ii) would require the Advisor to register
as a broker-dealer with the SEC, FINRA or any state;

--------------------------------------------------------------------------------





(b) serve as the Company's and the Operating Partnership's investment and
financial advisor, obtain certain market research and economic and statistical
data in connection with the Company's investments and investment objectives and
policies, monitor and evaluate the performance of the Company's investments and
provide financial and operational planning services and investment portfolio
management functions;
(c) provide the daily management for the Company and the Operating Partnership
and perform and supervise the various administrative functions reasonably
necessary for the management of the Company and the Operating Partnership;
(d) investigate, select and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors and any and all agents for any of the foregoing, including Affiliates
of the Advisor and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including, but not limited to, entering into contracts in the name of the
Company and the Operating Partnership with any of the foregoing;
(e) consult with the officers of the Company and the Directors and assist the
Board in the formulation and implementation of the Company's financial policies
and, as necessary, furnish the Board with advice and recommendations with
respect to the making of investments consistent with the investment objectives
and policies of the Company and in connection with any borrowings proposed to be
undertaken by the Company or the Operating Partnership;
(f) subject to the provisions of Section 4 of this Agreement, (i) participate in
formulating an investment strategy and asset allocation framework; (ii) locate,
analyze and select potential investments; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, the Company's investments; (vi) enter into leases and
service contracts for Properties and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Properties;
(vii) actively oversee and manage Assets for purposes of meeting the Company's
investment objectives; (viii) select Joint Venture partners, structure
corresponding agreements and oversee and monitor these relationships; (ix)
oversee the performance of the Property Manager or third-party property managers
who perform services for the Company or the Operating Partnership; (x) oversee
Affiliated and non-Affiliated Persons with whom the Advisor contracts to perform
certain of the services required to be performed under this Agreement; (xi)
manage accounting and other

--------------------------------------------------------------------------------





 record-keeping functions for the Company and the Operating Partnership; and
(xii) recommend various liquidity events to the Board when appropriate;
(g) provide the Board with periodic reports regarding prospective investments
upon request of the Board, coordinate with the Company's independent accountants
and auditors to prepare and deliver to the Company's audit committee an annual
report covering the Advisor's compliance with certain aspects of this Agreement
and oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;
(h) make investments in, and dispositions of, Assets within the discretionary
limits and authority as granted by the Board;
(i) negotiate on behalf of the Company and the Operating Partnership with banks
or lenders for Loans to be made to the Company and the Operating Partnership,
monitor and oversee the service of the Company's debt facilities and other
financings, and negotiate on behalf of the Company and the Operating Partnership
with investment banking firms and broker-dealers or negotiate private sales of
Shares or obtain Loans for the Company and the Operating Partnership, but in no
event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company or the Operating Partnership;
(j) obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of Assets or
contemplated investments of the Company and the Operating Partnership;
(k) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its affiliates;
(l) provide the Company and the Operating Partnership with all necessary cash
management services and manage and coordinate with the transfer agent the
process of making distributions and payments to stockholders;
(m) consult with the Company's officers and the Directors and assist in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations and provide the Company's officers and the Directors with timely
updates related to the overall regulatory environment affecting the Company, as
well as managing compliance with regulatory matters and policies and procedures
relating to the corporate governance structure of the Company;
(n) do all things necessary to assure its ability to render the services
described in this Agreement;
(o) deliver to, or maintain on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Properties as may be required
to be obtained

--------------------------------------------------------------------------------





by the Board, maintain accounting data and any other information concerning the
activities of the Company as shall be required to prepare and to file all
periodic financial reports and returns required to be filed with the SEC and any
other regulatory agency, including annual financial statements, maintain all
appropriate books and records of the Company and oversee all reporting, record
keeping, internal controls and similar matters in a manner to allow the Company
to comply with applicable law;
(p) notify the Board of all proposed material transactions before they are
completed; and
(q) effect any private placement, tenancy-in-common or other interests in Assets
as may be approved by the Board.
Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate of the Advisor
remains responsible for the performance of the duties set forth in this Section
3.
4. AUTHORITY OF ADVISOR.
(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Board over the management of the Company, the Board hereby
delegates to the Advisor the authority to perform the services described in
Section 3.
(b) Notwithstanding the foregoing, any investment in Properties, including any
financing of such investment, will require the prior approval of the Board,
except that the Board may delegate to the Advisor the authority to invest in
Properties, pursuant to investment guidelines approved by the Board, without the
prior approval of the Board.  The Advisor will deliver to the Board all
documents and other information required by the Board or any committee of the
Board, as the case may be, to evaluate a proposed investment in any Property
that requires the prior approval of the Board (and any financing related to such
proposed investment).
(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.
(d) The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or any of its Affiliates is a party.
(e) The Board may, at any time upon the giving of written notice to the Advisor,
modify or revoke the authority set forth in this Section 4; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

--------------------------------------------------------------------------------





5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in the name of the Company or the Operating Partnership and may collect
and deposit into any such account or accounts, and disburse from any such
account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve, provided
that no funds shall be commingled with the funds of the Advisor; and the Advisor
shall from time to time render appropriate accountings of such collections and
payments to the Board and to the auditors of the Company.
6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by the officers, counsel, auditors and authorized agents of the Company, at
any time or from time to time during normal business hours.  The Advisor shall
at all reasonable times have access to the books and records of the Company and
the Operating Partnership.
7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the ability of the
Company to qualify or continue to qualify as a REIT unless the Board has
determined that the Company will not seek or maintain REIT qualification, (b)
subject the Company to regulation under the Investment Company Act of 1940, as
amended, or (c) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company or the Shares,
or otherwise not be permitted by the Charter or the Bylaws, except if such
action shall be ordered by the Board, in which case the Advisor shall notify
promptly the Board of the Advisor's judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Board.  In such event, the Advisor shall
have no liability for acting in accordance with the specific instructions of the
Board so given.  Notwithstanding the foregoing, the Advisor, its directors,
officers, employees and members, and partners, directors, officers, members and
stockholders of the Advisor's Affiliates shall not be liable to the Company, the
Directors or the Stockholders for any act or omission by the Advisor, its
directors, officers, employees, or members, and partners, directors, officers,
members or stockholders of the Advisor's Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement except as provided in
Section 19 of this Agreement.
8. RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate of the Advisor, may serve as a
Director and as officers of the Company, except that no director, officer or
employee of the Advisor or its Affiliates who also is a Director or officer of
the Company shall receive any compensation from the Company for serving as a
Director or officer of the Company other than reasonable reimbursement for
travel and related expenses incurred in attending meetings of the Directors, and
no such Director shall be deemed an Independent Director for purposes of
satisfying the Director independence requirement set forth in the Charter.

--------------------------------------------------------------------------------





9. FEES.
(a) [RESERVED].
(b) Limitation on Total Acquisition Expenses. Pursuant to the NASAA REIT
Guidelines, the total of all Acquisition Expenses shall not exceed 6.0% of the
"contract purchase price," as defined in the Charter, of all Assets acquired
unless a majority of the Board (including a majority of the Independent
Directors) not otherwise interested in the transaction approve fees in excess of
these limits if they determine the transaction to be commercially competitive,
fair and reasonable to the Company.
(c) [RESERVED].
(d) Asset Management Fee. From and after the date of this Agreement, the Advisor
shall receive the Asset Management Fee as compensation for services rendered
pursuant to Section 3 of this Agreement in connection with the management of the
Company's Assets.  The Asset Management Fee shall be calculated and paid monthly
and consists of a monthly fee of one-twelfth of 1.1% of (i) the cost of each
Asset then held by the Company, without deduction for depreciation, bad debts or
other non-cash reserves, or (ii) the Company's proportionate share thereof in
the case of an investment made through a joint venture or other co-ownership
arrangement excluding (only for clause (ii)) debt financing on the investment. 
For any month in which an Asset is disposed of, the Company shall prorate the
portion of the Asset Management Fee related to that specific Asset by using a
numerator equal to the number of days owned during the month of disposal,
divided by a denominator equal to the total number of days in such month and add
the resulting amount to the fee due for such month.  Following the determination
of the Company's net asset value (to occur on a date not later than 150 days
following the second anniversary of the date that the Company raises the Minimum
Offering Amount), the Asset Management Fee will be calculated based on the lower
of (i) the aggregate of the value of the Company's Assets and (ii) the
historical cost of the Company's Assets, both without deduction for
depreciation, bad debts or other non-cash reserves.  The Asset Management Fee
shall be payable in arrears for each month on the first of each succeeding
month; provided, however, that the Asset Management Fee shall not exceed
$2,000,000 per annum (the "Asset Management Fee Cap") until the earlier of such
time, if ever, that (i) the Company holds Assets with an Appraised Value equal
to or in excess of $500,000,000 or (ii) the Company reports AFFO equal to or
greater than $.3125 per share of Common Stock (an amount intended to reflect a
5% or greater annualized return on $25.00 per share of Common Stock) (the "Per
Share Amount") for two consecutive quarters, on a fully diluted basis.  If the
Company should split, combine or otherwise reclassify the Common Stock, make a
dividend or other distribution in shares of Common Stock (including any dividend
or other distribution of securities convertible into Common Stock), or engage in
a reclassification, reorganization, recapitalization or exchange or other like
change, then the Per Share Amount shall be ratably adjusted to reflect fully the
effect of any such change, and thereafter all references to the Per Share Amount
shall be deemed to be the Per Share Amount as so adjusted.  All amounts of the
Asset Management Fee in excess of the Asset Management Fee Cap (the
"Subordinated Compensation") shall be subordinated, and such Subordinated
Compensation shall bear interest at an interest rate of 3.5% per annum, which
interest shall be cumulative but not compounding, and, if the conditions of the
second preceding

--------------------------------------------------------------------------------





sentence are met, be paid (together with any interest thereon) in accordance
with Section (9)(e) of this Agreement.
(e) The Subordinated Compensation, together with any interest thereon, shall be
due and payable by the Company no later than ninety (90) days after the earlier
of the date that (i) the Company holds Assets with an Appraised Value equal to
or in excess of $500,000,000 or (ii) the Company reports AFFO per share of
Common Stock equal to or greater than the Per Share Amount for two consecutive
quarters, on a fully diluted basis.
10. EXPENSES.
(a) In addition to the fees paid to the Advisor pursuant to Section 9 of this
Agreement and subject to the limitations set forth in the Charter, the Company
or the Operating Partnership shall pay directly or reimburse the Advisor for
certain expenses paid or incurred by the Advisor in connection with the services
it provides to the Company and the Operating Partnership pursuant to this
Agreement, including, but not limited to:
(i) Acquisition Expenses incurred in connection with the selection and
acquisition of investments subject to the aggregate 6.0% cap on Acquisition
Expenses set forth in Section 9(b);
(ii) the actual cost of goods and services used by the Company and obtained from
entities not affiliated with the Advisor;
(iii) interest and other costs for borrowed money, including discounts, points
and other similar fees;
(iv) taxes and assessments on income of the Company or Assets;
(v) costs associated with insurance required in connection with the business of
the Company or by the Board;
(vi) expenses of managing and operating Assets, whether payable to an Affiliate
of the Company or a non-Affiliated Person;
(vii) expenses in connection with payments to the Directors for attending
meetings of the Board and the Stockholders;
(viii) expenses associated with a Listing, if applicable;
(ix) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;
(x) expenses of organizing, revising, amending, converting, modifying or
terminating the Company or the Charter;

--------------------------------------------------------------------------------





(xi) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;
(xii) administrative service expenses (including (A) personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives property management fees or real estate sales commissions, and
(B) the Company's allocable share of other overhead of the Advisor such as rent
and utilities);
(xiii) audit, accounting and legal fees and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board or any committee of the Board;
(xiv) out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances, including without limitation, the Sarbanes-Oxley Act
of 2002, as amended; and
(xv) all other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.
(b) The Advisor will be responsible for payment of any and all Organization and
Offering Expenses incurred by the Advisor or its Affiliates on behalf of the
Company in connection with the Initial Public Offering, and will not seek or be
entitled to reimbursement from the Company for any such expenses.
(c) Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership and payable pursuant to this Section 10 shall be reimbursed no less
than monthly to the Advisor.  The Company and the Operating Partnership shall
also reimburse the Advisor for expenses, to the extent the Advisor is entitled
to reimbursement, that are incurred on behalf of the Company or the Operating
Partnership prior to the execution of this Agreement.  The Advisor shall prepare
a statement documenting the expenses of the Company and the Operating
Partnership and the calculation of the Asset Management Fee during each quarter,
and shall deliver such statement to the Company and the Operating Partnership
within 45 days after the end of each quarter.
11. OTHER SERVICES. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors, subject to the limitations contained in the Charter,
and shall not be deemed to be services pursuant to the terms of this Agreement.
12. REIMBURSEMENT TO THE ADVISOR. The Company may reimburse the Advisor, at the
end of each fiscal quarter, for Total Operating Expenses incurred by the
Advisor; provided, however, that the Company shall not reimburse the Advisor at
the end of any fiscal quarter commencing on the fourth fiscal quarter after the
quarter in which the Company makes its first investment in an Asset, for Total
Operating Expenses that, in the four consecutive fiscal

--------------------------------------------------------------------------------





quarters then ended, exceed the greater of 2% of Average Invested Assets or 25%
of Net Income (the "2%/25% Guidelines") for such 12-month period.  The Company
shall not reimburse the Advisor during any fiscal quarter for Total Operating
Expenses that, in the four consecutive fiscal quarters then ended (the "Expense
Year"), exceed the 2%/25% Guidelines for such year (the "Excess Amount"), unless
the Independent Directors determine that such excess was justified, based on
unusual and non-recurring factors which they deem sufficient, in which case the
Excess Amount may be reimbursed.  Any Excess Amount paid to the Advisor during a
fiscal quarter without the Independent Directors determining that such expenses
were justified shall be repaid to the Company.  Within 60 days after the end of
any fiscal quarter of the Company for which Total Operating Expenses for the
Expense Year exceed the 2%/25% Guidelines and the Independent Directors
determined that such expenses were justified, there shall be sent to the
Stockholders a written disclosure of such fact, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified.  All figures used in the foregoing computation shall be
determined in accordance with GAAP applied on a consistent basis.
13. RELATIONSHIP OF THE PARTIES. The Company and the Operating Partnership, on
the one hand, and the Advisor on the other, are not partners or joint venturers
with each other, and nothing in this Agreement shall be construed to make them
such partners or joint venturers or impose any liability as such on either of
them.
14. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services.  The Advisor may, with respect to any investment in
which the Company is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service.  Specifically, it is contemplated that the Company may enter into joint
ventures or other similar co-investment arrangements with certain Persons, and
pursuant to the agreements governing such joint ventures or arrangements, the
Advisor may be engaged to provide advice and service to such Persons, in which
case the Advisor will earn fees for rendering such advice and service.
The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor's obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association.  The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance.  If the Advisor or its Affiliates have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Company, it shall be the duty of the Board
(including the Independent Directors) to use its best efforts to ensure that the
method by which investments are to be allocated to the competing investment
entities is reasonable, described in the Prospectus, and applied fairly to the
Company.

--------------------------------------------------------------------------------





15. TERM OF AGREEMENT. This Agreement shall have an initial term of one year
from the Effective Date and may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the Parties.  The Company will evaluate
the performance of the Advisor annually before renewing this Agreement, and each
such renewal shall be for a term of no more than one year.  Any such renewal
must be approved by the Independent Directors.
16. TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately
by the Company or the Operating Partnership for Cause or upon the bankruptcy of
the Advisor, (ii) upon 60 days' written notice without Cause and without penalty
by a majority of the Independent Directors of the Company or (iii) upon 60 days'
written notice with Good Reason by the Advisor.  The provisions of Sections 17
through 31 survive termination of this Agreement.
17. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate of the Advisor with the approval of the Board (including a majority
of the Independent Directors).  The Advisor may assign any rights to receive
fees or other payments under this Agreement to any Person without obtaining the
approval of the Board.  This Agreement shall not be assigned by the Company or
the Operating Partnership without the consent of the Advisor, except in the case
of an assignment by the Company or the Operating Partnership to a corporation,
limited partnership or other organization which is a successor to all of the
assets, rights and obligations of the Company or the Operating Partnership, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company and the Operating
Partnership is bound by this Agreement.
18. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.
(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder, except that the Advisor shall be
entitled to receive from the Company or the Operating Partnership within 30 days
after the effective date of such termination all unpaid reimbursements of
expenses and all earned but unpaid fees payable to the Advisor prior to
termination of this Agreement, subject to the 2%/25% Guidelines to the extent
applicable.
(b) The Advisor shall promptly upon termination:
(i) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;
(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii) deliver to the Board all assets, including all investments, and documents
of the Company and the Operating Partnership then in the custody of the Advisor;
and

--------------------------------------------------------------------------------





(iv) cooperate with the Company and the Operating Partnership to provide an
orderly management transition.
19. INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company
and the Operating Partnership shall indemnify and hold harmless the Advisor and
its Affiliates, including their respective directors (the "Indemnitees," and
each an "Indemnitee"), from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys' fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
extent that such indemnification would not be inconsistent with the laws of the
State of Maryland, the Charter or the provisions of Section II.G of the NASAA
REIT Guidelines.  In addition, the Company and the Operating Partnership shall
indemnify and hold harmless the officers of the Company and the Advisor and its
Affiliates from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys' fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
extent that such indemnification would not be inconsistent with the laws of the
State of Maryland or the Charter.  Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of an
Indemnitee for any loss or liability suffered by such Indemnitee, nor shall they
provide that an Indemnitee be held harmless for any loss or liability suffered
by the Company and the Operating Partnership, unless all of the following
conditions are met:
(a) the Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interest of the Company and
the Operating Partnership;
(b) the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;
(c) such liability or loss was not the result of negligence or misconduct by the
Indemnitee; and
(d) such indemnification or agreement to hold harmless is recoverable only out
of the Company's net assets and not from the Stockholders.
Notwithstanding the foregoing, an Indemnitee shall not be indemnified by the
Company and the Operating Partnership for any losses, liabilities or expenses
arising from or out of an alleged violation of federal or state securities laws
by such Indemnitee unless one or more of the following conditions are met:
(a) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;
(b) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or

--------------------------------------------------------------------------------





(c) a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company or the Operating Partnership were offered or sold as to indemnification
for violation of securities laws.
In addition, the advancement of the Company's or the Operating Partnership's
funds to an Indemnitee for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all of the following conditions are satisfied:
(a) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;
(b) the legal action is initiated by a third party who is not a Stockholder or
the legal action is initiated by a stockholder acting in such stockholder's
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and
(c) the Indemnitee undertakes to repay the advanced funds to the Company or the
Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found not to be entitled to
indemnification.
20. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys' fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor's bad faith, fraud, misfeasance, intentional misconduct, negligence or
reckless disregard of its duties; provided, however, that the Advisor shall not
be held responsible for any action of the Board in following or declining to
follow any advice or recommendation given by the Advisor.
21. EXCLUSION OF CERTAIN TRANSACTIONS. In the event the Company or the Operating
Partnership shall propose to enter into any transaction in which a Director or
an officer of the Company, and the Advisor, or any Affiliate of the Company, the
Operating Partnership or the Advisor has a direct or indirect interest, then
such transaction shall be approved by a majority of the disinterested members of
the Board and also by a majority of the Independent Directors.
22. NON-SOLICITATION. During the period commencing on the Effective Date and
ending one year following the Termination Date, the Company shall not, without
the Advisor's prior written consent, directly or indirectly (i) solicit or
encourage any person to leave the employment or other service of the Advisor or
its Affiliates; or (ii) hire on behalf of the Company or any other person or
entity, any person who has left the employment of the Advisor or its Affiliates
within the one year period following the termination of that person's employment
with the Advisor or its Affiliates.  During the period commencing on the date
hereof through and ending one year following the Termination Date, the Company
will not, whether for its own

--------------------------------------------------------------------------------





account or for the account of any other Person, intentionally interfere with the
relationship of the Advisor or its Affiliates with, or endeavor to entice away
from the Advisor or its Affiliates, any person who during the term of this
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.
23. THE MVP NAME. The Sponsor, the Advisor and their Affiliates have a
proprietary interest in the name "MVP." The Advisor hereby grants to the Company
a non-transferable, non-assignable, non-exclusive royalty-free right and license
to use the name "MVP" during the term of this Agreement.  Accordingly, and in
recognition of this right, if at any time the Company ceases to retain the
Advisor or an Affiliate thereof to perform the services of Advisor, the Company
(including the Operating Partnership) will, promptly after receipt of written
request from the Advisor, cease to conduct business under or use the name "MVP"
or any derivative thereof and the Company and the Operating Partnership shall
change the name of the Company and the Operating Partnership to a name that does
not contain the name "MVP" or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any Affiliate thereof. 
At such time, the Company will also make any changes to any trademarks,
servicemarks or other marks necessary to remove any references to the word
"MVP." Consistent with the foregoing, it is specifically recognized that the
Advisor or one or more of its Affiliates has in the past and may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having "MVP" as a part of their name, all without the need for any
consent (and without the right to object thereto) by the Company or the
Operating Partnership.
24. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the Party to whom it is given, and shall be given by being delivered
by hand, by facsimile transmission, by courier or overnight carrier or by
registered or certified mail to the addresses set forth herein:

To the Board and to the Company:
MVP REIT II, Inc.
8880 W Sunset Road, Suite 240

Las Vegas, NV 89148
Attn: Michael V. Shustek

To the Operating Partnership:
MVP REIT II Operating Partnership, LP
8880 W Sunset Road, Suite 240

Las Vegas, NV 89148
Attn: Michael V. Shustek

To the Advisor:
MVP Realty Advisors, LLC
8880 W Sunset Road, Suite 240

Las Vegas, NV 89148
Attn: Michael V. Shustek
Any Party may at any time give notice in writing to the other Parties of a
change in its address for the purposes of this Section 24.

--------------------------------------------------------------------------------





25. MODIFICATION. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
the Parties hereto or their respective successors or assignees.
26. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
27. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.
28. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the Parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing.
29. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
Party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.  No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.
30. GENDER. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
31. TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and Subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
32. EFFECTIVENESS OF AGREEMENT. This Agreement, as amended and restated herein,
shall not become effective until the Merger Effective Time.  If the Merger
Agreement is terminated prior to the Merger Effective Time, this Agreement shall
automatically be deemed revoked and void ab initio, and the Parties shall have
the rights and obligations set forth in the Original Agreement.
33. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof,

--------------------------------------------------------------------------------





individually or taken together, shall bear the signatures of all of the Parties
reflected hereon as the signatories.
[Signatures on following page.]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.
MVP REIT II, Inc.
By:/s/ Michael V. Shustek
Michael V. Shustek
Chief Executive Officer
MVP REIT II Operating Partnership, LP

By:
MVP REIT II, Inc.,
its General Partner

By:  /s/ Michael V. Shustek

Michael V. Shustek
Chief Executive Officer
MVP Realty Advisors, LLC
By: /s/ Michael V. Shustek 
Michael V. Shustek
Authorized Signatory

